Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                                           Oct 08 2014, 8:46 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

MICHAEL B. TROEMEL                                  GREGORY F. ZOELLER
Lafayette, Indiana                                  Attorney General of Indiana

                                                    ROBERT J. HENKE
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana



                                IN THE
                      COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE                                )
INVOLUNTARY TERMINATION OF                          )
THE PARENT-CHILD RELATIONSHIP                       )
OF S.J.L. AND J.L., MINOR CHILDREN,                 )
AND THEIR FATHER, S.L.,                             )
                                                    )
S.L.,                                               )
                                                    )
        Appellant-Respondent,                       )
                                                    )
               vs.                                  )      No. 79A02-1403-JT-205
                                                    )
INDIANA DEPARTMENT                                  )
OF CHILD SERVICES,                                  )
                                                    )
        Appellee-Petitioner.                        )


                     APPEAL FROM THE TIPPECANOE SUPERIOR COURT
                             The Honorable Faith A. Graham, Judge
                        Cause Nos. 79D03-1311-JT-60, 79D03-1311-JT-61


                                         October 8, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION
BRADFORD, Judge

                                    CASE SUMMARY

       Appellant-Respondent S.L. (“Father”) appeals the juvenile court’s order terminating

his parental rights to his two sons, S.J.L. and J.L. (collectively, “the Children”). Father

argues that the juvenile court’s findings of fact do not support its conclusion that Appellee-

Petitioner the Indiana Department of Child Services (“DCS”) has a satisfactory plan for the

care and treatment of the Children. The juvenile court found adoption to be the plan for the

Children, and Father does not challenge this finding. Because adoption is a satisfactory plan,

we affirm.

                         FACTS AND PROCEDURAL HISTORY

   The underlying facts of this case were set forth in the juvenile court’s February 26, 2014

order terminating Father’s parental rights to the Children. Father does not challenge these

findings of fact.

       1. [S.B.L.] (DOB 06/02/1977) is the mother and [S.L.] (DOB 08/08/1980) is
       the father of [S.J.L.] (DOB 05/23/2000) and [J.L.] (DOB 05/26/2001).

       2. In 2003, Mother and Father were involved in a [Child in Need of Services
       (“CHINS”)] proceeding regarding the children in Illinois due to physical abuse
       and neglect. [S.J.L.] suffered substantial scarring on the lower half of his body
       and two (2) toes were amputated as a result of being placed in a pot of boiling
       water. Father was convicted of Attempted Murder for the incident and remains
       incarcerated. Mother reportedly pled guilty to Child Endangerment. The
       children remained in foster care for approximately three (3) years before
       returning to Mother’s care in 2006. Mother relocated to Lafayette, Indiana in
       2007. Records reveal that Mother failed to follow through with postoperative
       appointments regarding [S.J.L.’s] burns as recently as 2010.

       3. [DCS] filed an initial petition in December 2012 under Cause Nos. 79D03-
       1212-JC-164/165 alleging Mother’s inability to appropriately manage the

                                              2
children’s behaviors and maintain their mental health as well as inappropriate
physical discipline. DCS filed a second petition in February 2013 under Cause
Nos. 79D03-1302-JC-20/21 alleging sexual abuse by Mother. These combined
CHINS proceedings resulted in the present termination hearing and will
hereinafter be referred to as the CHINS cases.

4. The children were placed in protective custody pursuant to a Detention
Hearing Order dated December 17, 2012. A [Court Appointed Special
Advocate (“CASA”)] was appointed to represent the best interests of the
children. The children were found to be [CHINS] and dispositional orders
were issued on February 15, 2013 in Cause Nos. 79D03-1212-JC-164/165 and
on April 25, 2013 in Cause Nos. 79D03-1302-JC-20/21. The children have
remained out of the parents’ care continuously since the time of detention.
                                     ***
7. A permanency hearing was held on November 1, 2013 at which time the
permanent plan was determined to be the initiation of proceedings for
termination of parental rights and adoption. DCS filed its petitions in the
above-referenced cause on November 1, 2013. The evidentiary hearing on the
Verified Petitions to Terminate Parental Rights was held on January 10, 2014.
At the time of the termination hearing, the circumstances of the parents had not
improved. Mother remained non-compliant and Father remained incarcerated.

8. Prior to the CHINS cases, [S.J.L.] was admitted for psychiatric treatment in
January 2012, February 2012, and October 2012. [S.J.L.’s] placements during
the CHINS cases include foster care (12/14/2012 to 10/05/2013) and then
Emergency Shelter Care (10/05/2013 to 10/25/2013) followed by therapeutic
foster care since 10/25/2013.

9. Prior to the CHINS cases, [J.L.] was admitted for psychiatric treatment in
December 2010, June 2011, July 2011 to September 2011, and October 2011.
[J.L.’s] placements during the CHINS cases include foster care (12/17/2012 to
04/08/2013) followed by acute residential placements at Harsha Behavioral
Center (04/08/2013 to 04/23/2013) and the Community Hospital North
(04/23/2013 to 06/04/2013). [J.L.] was placed at Evansville Psychiatric
Children’s Center on June 4, 2013 and remains there today.

10. During the CHINS cases, the children participated in evaluations,
counseling, case management, and medication management services. The
children were also provided therapeutically supervised sibling visitation as
recommended by the children’s therapists. Sibling visitation appeared to
trigger both children regarding past traumas resulting in a negative reaction for
the children. Therefore, sibling contact has been limited. The children also


                                       3
reacted negatively to contact with Mother and requested that visits cease. One
therapist working with the family in 2011 opined that Mother is “literally
driving the boys crazy”. The Court granted the children’s requests and
suspended Mother’s visits.

11. [S.J.L.] was diagnosed with Schizophrenia (Undifferentiated Type),
Depressive Disorder NOS, and ADHD by Dr. Vanderwater-Piercy after a
thorough psychological evaluation conducted in January 2013. [S.J.L.] has an
extensive history of both inpatient and outpatient mental health treatment.
[S.J.L.’s] need for ongoing mental health treatment will require a very
structured, stable and quiet living environment with established routine, clear
expectations, close supervision, and monitoring. At the time of evaluation, it
was questionable whether a home environment would be sufficient or whether
residential treatment would be necessary given [S.J.L.’s] extreme impairment
in adaptive functioning.

12. [J.L.] also received a thorough psychological evaluation by Dr.
Vanderwater-Piercy in January 2013 and was diagnosed with Schizophrenia
(Undifferentiated Type) and ADHD. [J.L.’s] primary symptoms and treatment
recommendations were very similar to [S.J.L.’s]. [J.L.] also displayed extreme
impairment in adaptive functioning.

13. The mental health diagnoses of the children appear to be exacerbated by a
significant history of neglect as well as physical, emotional, and sexual abuse.
Both children had been “home-schooled” for the past three (3) years and are
behind educationally functioning at a 3rd or 4th grade level. [S.J.L.] ran away
several times prior to removal. Both children have had suicidal ideations and
[J.L.] attempted suicide more than once during the CHINS cases. The
children, especially [S.J.L.], have made some progress in treatment addressing
these issues.

14. [S.J.L.] disclosed sexual abuse by Mother during a videotaped interview in
January 2013. [S.J.L.’s] disclosures were corroborated by specific details
noted in [J.L.’s] statements. [J.L.] initially denied sexual abuse during a
videotaped interview in January 2013 although he did report being tied up or
bound by Mother. [J.L.] later disclosed acts of sexual abuse by Mother.
Although no physical evidence of sexual abuse was located and Mother was
not criminally charged with sexual abuse, Mother admitted making the
children stand outside on the balcony and also admitted videotaping the
children taking off all their clothes because they “steal” and hide things in their
“junk.”
                                        ***


                                        4
        18. Father is currently incarcerated in the Illinois Department of Correction
        with an earliest projected release date in March 2022. Father has been
        incarcerated since May 2003 having been convicted of Attempted Murder of
        the child, [S.J.L.]. Father has been diagnosed with Paranoid Schizophrenia
        and Bipolar Disorder. Father is not taking any medications at this time. Father
        has participated in services available during his incarceration and maintained
        appropriate communication with DCS.

        19. Father does not support reunification of the children with Mother at this
        time although he supported such reunification in the past. Today, Father stated
        a belief that Mother is mentally ill and needs treatment herself before she is
        able to care for the children.
                                              ***
        21. CASA, Devon Moore, supports termination of parental rights in the best
        interest of the children. CASA notes Mother has made no efforts toward
        reunification with the children. Father remains unavailable for an extended
        period due to incarceration. CASA agrees the children have special mental
        health needs and that permanent separation from Mother is necessary for the
        children to make positive progress in their mental and emotional well-being.

        22. The plan for the children upon termination of parental rights is adoption.
        Given the children’s special needs, it is entirely possible that the children will
        not be adopted together as a sibling group. DCS acknowledges that adoption
        may be difficult to attain for these children, particularly [J.L.]. If adoption
        does not occur, another planned permanent living arrangement will be utilized.
        [S.J.L.’s] current therapeutic foster home has already expressed a willingness
        to continue his foster placement long-term as needed. These children are so
        reluctant to return to Mother’s care that they are likely to take their own lives if
        they are reunified.

Appellant’s App. pp. 52-55.

        On these facts, the juvenile court terminated Father’s parental rights1 to S.J.L. and

J.L., concluding there to be a reasonable probability that the conditions that resulted in the

removal of the Children will not be remedied and that continuation of the parent-child

relationship poses a threat to the well-being of the Children. The juvenile court also


        1
          The juvenile court also terminated Mother’s parental rights to S.J.L. and J.L.; however, Mother does
not join in this appeal.

                                                      5
concluded, “DCS has a satisfactory plan for the care and treatment of the children following

termination of parental rights. There is reason to believe an appropriate permanent home has

or can be found for the children.” Appellants’ App. p. 55.

                               DISCUSSION AND DECISION

       The Fourteenth Amendment to the United States Constitution protects the traditional

right of a parent to establish a home and raise his children. Bester v. Lake Cnty. Office of

Family & Children, 839 N.E.2d 143, 145 (Ind. 2005). Further, we acknowledge that the

parent-child relationship is “one of the most valued relationships of our culture.” Id.

However, although parental rights are of a constitutional dimension, the law allows for the

termination of those rights when a parent is unable or unwilling to meet his responsibility as a

parent. In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App. 2001), trans. denied. Therefore,

parental rights are not absolute and must be subordinated to the child’s interests in

determining the appropriate disposition of a petition to terminate the parent-child

relationship. Id.

       The purpose of terminating parental rights is not to punish the parent but to protect the

child. Id. Termination of parental rights is proper where the child’s emotional and physical

development is threatened. Id. The juvenile court need not wait until the child is irreversibly

harmed such that his physical, mental, and social development is permanently impaired

before terminating the parent-child relationship. Id.

       In order to involuntarily terminate a parent’s parental rights, DCS must establish by

clear and convincing evidence that:

       (A) one (1) of the following exists:

                                               6
              (i) the child has been removed from the parent for at least six (6)
              months under a dispositional decree;
              (ii) a court has entered a finding under IC 31-34-21-5.6 that reasonable
              efforts for family preservation or reunification are not required,
              including a description of the court’s finding, the date of the finding,
              and the manner in which the finding was made; or
              (iii) the child has been removed from the parent and has been under the
              supervision of a county office of family and children or probation
              department for at least fifteen (15) months of the most recent twenty-
              two (22) months, beginning with the date the child is removed from the
              home as a result of the child being alleged to be a child in need of
              services or a delinquent child;
       (B) that one (1) of the following is true:
              (i) There is a reasonable probability that the conditions that
              resulted in the child’s removal or the reasons for placement
              outside the home of the parents will not be remedied.
              (ii) There is a reasonable probability that the continuation of the
              parent-child relationship poses a threat to the well-being of the
              child.
              (iii) The child has, on two (2) separate occasions, been
              adjudicated a child in need of services;
       (C) termination is in the best interests of the child; and
       (D) there is a satisfactory plan for the care and treatment of the child.

Ind. Code § 31-35-2-4(b)(2) (2011).

       Father challenges the sufficiency of the evidence to support the juvenile court’s

termination of his parental rights. In reviewing termination proceedings, this court will not

reweigh the evidence or assess the credibility of the witnesses. In re S.P.H., 806 N.E.2d 874,

879 (Ind. Ct. App. 2004). We only consider the evidence that supports the juvenile court’s

decision and reasonable inferences drawn therefrom. Id. Where, as here, the juvenile court

includes findings of fact and conclusions thereon in its order terminating parental rights, our

standard of review is two-tiered. Id. First, we must determine whether the evidence supports

the findings, and, second, whether the findings support the legal conclusions. Id. In



                                              7
deference to the juvenile court’s unique position to assess the evidence, we set aside the

juvenile court’s findings and judgment terminating a parent-child relationship only if they are

clearly erroneous. Id. A finding of fact is clearly erroneous when there are no facts or

inferences drawn therefrom to support it. Id. A judgment is clearly erroneous only if the

legal conclusions made by the juvenile court are not supported by its findings of fact, or the

conclusions do not support the judgment. Id.

                      Whether There Is a Satisfactory Plan for the
                        Care and Treatment of the Children

       Father argues that the juvenile court clearly erred in concluding that there is a

satisfactory plan for the care and treatment of the Children. In support of its conclusion, the

juvenile court found as follows:

       The plan for the children upon termination of parental rights is adoption.
       Given the children’s special needs, it is entirely possible that the children will
       not be adopted together as a sibling group. DCS acknowledges that adoption
       may be difficult to attain for these children, particularly [J.L.]. If adoption
       does not occur, another planned permanent living arrangement will be utilized.
       [S.J.L.’s] current therapeutic foster home has already expressed a willingness
       to continue his foster placement long-term as needed.

Appellant’s App. pp. 54-55. Father does not challenge the above-stated finding but, rather,

claims it presents too much uncertainty to support the trial court’s determination that

adoption is a satisfactory plan. We disagree.

       For a plan to be “satisfactory,” it “need not be detailed, so long as it offers a general

sense of the direction in which the child will be going after the parent-child relationship is

terminated.” Lang v. Starke Cnty. Office of Family & Children, 861 N.E.2d 366, 374 (Ind.

Ct. App. 2007); see Matter of Miedl, 425 N.E.2d 137, 140-41 (Ind. 1981). Adoption is


                                               8
clearly a satisfactory plan, and the fact that there is not a specific family in place to adopt the

children does not make the plan unsatisfactory. Lang, 861 N.E.2d at 375. The issue of a

satisfactory plan is not concerned with the particular placement but, rather, with the fact that

DCS has a goal in place to achieve permanency. See In re D.J., 755 N.E.2d 679, 685 (Ind.

Ct. App. 2001); In re B.D.J., 728 N.E.2d 195, 204 (Ind. Ct. App. 2000); In re M.B., 638
N.E.2d 804, 808 (Ind. Ct. App. 1994). The fact that there may be difficulty in attaining

adoption for the Children does not render adoption an unsatisfactory plan.

       The judgment of the juvenile court is affirmed.

KIRSCH, J., and MAY, J., concur.




                                                9